Case 1:18-cv-00639-LO-JFA Document 69 Filed 11/16/18 Page 1 of 1 PageID# 452



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division


   National Rifle Association of
   America.,

                                                            Civil No. l;18-cv-639
                         Plaintiff,
                  V.
                                                            Hon. Liam O'Grady
   Lockton Affinity Series of Lockton
   affinity, LLC, ET al..

                         Defendants.


                                           ORDER


       The Court has received the parlies' Joint Stipulation of Dismissal Without Prejudice

(Dkt. 66)and finds good cause to DISMISS this action in its entirety WITHOUT

PREJUDICE. Each party shall bear its own costs and attorneys' fees incurred in this action.

       It is SO ORDERED.




November\L,2018                                             Liam 0'(
Alexandria, Virginia                                        United States District Judge
